Eloodworth, J.
1. “Exception to a judgment overruling a demurrer to the petition, or motion to dismiss a ease for the reason that the petition is insufficient in law, can not properly be made the ground of a motion for a new trial.” Gillis v. Powell, 129 Ga. 403 (58 S. E. 1051); Leathers v. Leathers, 132 Ga. 211 (2) (63 S. E. 1118).
2. This case appears from the record to be absolutely without merit, evidencing the fact that it was brought here for delay only; and the motion of the defendant in error, that the statutory penalty of ten per cent, damages be awarded against the plaintiff in error, is granted.

Judgment affirmed,, with damages.


Broyles, P. J., and Jenkins, J., concur.